Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, 15 and 16, the closest prior art Nam (US Pub 2017/0330312 A1) teaches an image processing apparatus comprising: a variable determination unit that performs, based on a distribution of luminance values of individual pixels included in a predetermined area out of first video data recorded in a first dynamic range, determination of a variable to be used to calculate the luminance values of the individual pixels when the first dynamic range is converted into a second dynamic range, a converter that converts the first video data into second video data displayed in the second dynamic range, based on the variable determined by the variable determination unit. 

For claim 1, 15 and 16, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
the variable determination unit is further configured to determine the variable based on a distribution of luminance values of individual pixels included in a virtual object that is superimposed on the predetermined area.
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YU CHEN/
Primary Examiner, Art Unit 2613